Appeal from a decision of the Workmen’s Compensation Board, filed April 11, 1973, which reversed the referee’s decision and disallowed the claim. The claimant, who was employed as a general factory worker by the employer for 10 years, had been ordered by her supervisor to stock cartons. Although there is sharp testimony to the contrary, she alleges that while lifting a carton she felt a sharp pain in her back running down her leg with resultant back injury. After hearings the referee found “accident, notice and causal relationship established re: back”. On appeal the board panel found that the claimant did not sustain an accidental injury arising out of and in the course of an employment, reversed the referee’s decision, disallowed the claim and closed the case. The testimony of the company nurse and other employees provides substantial evidence for the board’s determination that claimant did not sustain an actual injury. The credibility of witnesses is within the fact-finding power of the board, and we may not disturb its determinations on questions of fact and credibility (Matter of Carpenter v. Ceramic Systems, 44 A D 2d 348). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Larldn, JJ., concur.